Citation Nr: 0901120	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-03 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Ellis Boyle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to April 
1964.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2008.  A transcript 
of the hearing is associated with the claims file.  During 
the hearing, he submitted additional evidence with a waiver 
of initial RO consideration.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.	The veteran visited the Republic of Vietnam during the 
Vietnam era.

2.	The veteran has been diagnosed with diabetes mellitus.


CONCLUSION OF LAW

The criteria for presumptive service connection of diabetes 
mellitus due to exposure to herbicides are met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.

VA notice and duty to assist letter in July 2004 satisfied 
VA's duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159, as this letter informed the appellant of what evidence 
was needed to establish the benefits sought, what VA would do 
or had done, and what evidence the appellant should provide, 
and informed the appellant that it was his responsibility to 
make sure that VA received all requested records necessary to 
support the claims that are not in the possession of a 
Federal department or agency.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Although the 
veteran was not provided adequate notice on these latter two 
elements, given that the Board has found in favor of service 
connection, the 38 U.S.C.A. § 5103 notice requirements are 
rendered moot.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  The veteran's service treatment 
records, VA treatment records, buddy statements, statements 
from the veteran and his representative, and Internet 
research regarding herbicides have been associated with the 
record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  38 C.F.R. § 3.103.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  38 U.S.C.A § 1110; 38 
C.F.R. § 3.303(a).

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f).

The Board notes that "service in Vietnam" includes service 
in the waters offshore or service in other locations if the 
conditions of service involved duty or visitation to Vietnam.  
38 C.F.R. § 3.313.  The VA General Counsel has determined 
that this regulatory definition, which permits certain 
personnel not actually stationed within the borders of 
Vietnam to be considered to have served in that Republic, 
requires that an individual actually have been present within 
the boundaries of the Republic.  Specifically, the General 
Counsel has concluded that in order to establish qualifying 
"service in Vietnam" a veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam; service on a deep 
water vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute "service in the 
Republic of Vietnam" for the purposes of 38 U.S.C.A. § 
101(29) (A).  See VAOPGCPREC 27- 97.  Similarly, in another 
precedent opinion, the VA General Counsel concluded that the 
term "service in Vietnam" does not include service of a 
Vietnam-era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

If a veteran was exposed to an herbicide agent during active 
service and has contracted diabetes mellitus to a degree of 
10 percent at any time after service, the veteran is entitled 
to a presumption of service connection even though there is 
no record of such disease during service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  A 
compensable degree of diabetes mellitus is a finding of 
diabetes mellitus which is managed by a restrictive diet.  
38 C.F.R. § 4.119, DC 7913.

Analysis

According to his Physician's Statement for Diabetes, the 
veteran was diagnosed with diabetes mellitus in 1991.  The 
veteran contends that his diabetes mellitus was caused by 
herbicide exposure while in service.

The veteran served during the Vietnam Era, but was not 
stationed in either the Republic of Vietnam or the 
demilitarized zone (DMZ) in Korea.  A July 2006 Request for 
Information found no records of exposure to herbicides and no 
record of actual duty or visitation to Vietnam.  In order to 
satisfy the conditions for presumptive service connection 
under 38 C.F.R. § 3.307, the veteran must show actual 
visitation within the Republic of Vietnam. 

The veteran contends that he was exposed to herbicides when 
his plane stopped in Vietnam in April 1963 on his way to 
Thailand from the United States, in April 1964 on his way 
back from Thailand, then again on his way to the Philippines 
for a medical examination while stationed in Thailand, and on 
his way back from the Philippines.  The veteran's service 
personnel records confirm that he was stationed in Thailand 
between April 1963 and April 1964, the flight numbers, but 
not the actual flight plans are given.  His January 1964 
separation examination confirms a surgery consult at the 
Clark USAF Hospital in the Philippines.  In a February 2008 
buddy statement, F.C., likewise recalled landing at Tan Son 
Nhut airport in Ho Chi Minh City, Vietnam, both on the way to 
Thailand and on the way back to the United States.  
Similarly, an e-mail exchange between the veteran and a man 
who identifies himself as a former Pan Am pilot indicates 
that it was not uncommon for charter flights carrying troops 
bound for Thailand to stop in Vietnam along the way.  
However, neither of these individuals has indicated that they 
were in fact with the veteran during any of these layovers.  
Nevertheless, a lay person is competent to testify as to 
where a plane stopped in route to its final destination.  
Extending the veteran the benefit of the doubt, the Board 
finds credible the veteran's testimony that he had brief 
layovers in the Republic of Vietnam during these flights and 
that he disembarked during these layovers.  As such, the 
veteran has shown actual visitation in the Republic of 
Vietnam and the presumption attaches.

Accordingly, service connection is warranted for diabetes 
mellitus.  In reaching this decision, the Board has extended 
the benefit of the doubt doctrine to the veteran. 3 8 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


